Citation Nr: 9918302	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's improved disability pension benefits 
have been properly calculated from July 1, 1993, to include 
the question of whether an overpayment of benefits was 
properly created and/or calculated.


REPRESENTATION

Appellant represented by:	Lawrence Edward Deloach, Agent


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This appeal arises from a February 1997 decision rendered by 
the No. Little Rock, Arkansas Regional Office (RO), which 
reduced the veteran's pension award (effective from January 
1996) based upon the inclusion in countable annual income of 
his wife's receipt of wages totaling $3,373.50 during 1996.  
This reduction resulted in the creation of an overpayment.

In an April 1998 decision, the Board remanded the veteran's 
claim to the RO for additional development and adjudication 
of the issue of whether the appellant's improved pension 
benefits had been properly calculated from July 1, 1993, to 
include the question of whether an overpayment of benefits 
was properly created and/or calculated.

In November 1998, the Committee on Waivers waived the 
appellant's entire indebtedness pursuant to the principles of 
equity and good conscience.  According to the summary of 
overpayment and audit sent to him that month, the amount of 
the indebtedness that had been waived was $2021.  He 
continues to dispute the amount of his debt, and, therefore, 
the case was returned to the Board for further adjudication.

(The issue of entitlement to an effective date earlier than 
December 19, 1994 for the award of special monthly pension at 
the housebound rate is the subject of a separate Board 
decision of even date herewith.)


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim has been obtained by the RO.

2.  The veteran was awarded nonservice connected pension 
benefits payable from July 1, 1993.

3.  The RO ultimately informed the veteran that his 
overpayment for the period from July 1993 to February 1998 
was in the amount of $2,021.  This debt was then waived in 
its entirety because of financial hardship.

4.  From July 1993 through February 1998, veteran was due 
$11,156.00 in pension benefits, and actually received 
$10,562.00.


CONCLUSION OF LAW

Based on the period from July 1993 to February 1998, the 
veteran is entitled to retroactive pension benefits in the 
amount of $594.00.  38 U.S.C.A. §§ 1521, 5107 (1991); 38 
C.F.R. §§ 3.3, 3.23, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim regarding the issue of whether an 
overpayment of benefits was properly created and/or calculated 
has been adequately developed for appellate review purposes by 
the RO, and that the Board may therefore proceed to 
disposition of the matter.

Although the Committee on Waivers waived granted the appellant 
a waiver of his overpayment in a November 1998 decision, the 
issue of whether the overpayment was properly created and/or 
calculated is a separate issue that must be decided in order 
to properly dispose of the veteran's appeal.  See Schaper v. 
Derwinski, 1 Vet.App. 430 (1991), in which the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
held that "when [an appellant] raises the validity of the 
debt as part of a waiver application,...it is an abuse of 
discretion to adjudicate the waiver application without first 
deciding the [appellant's] challenge to the lawfulness of the 
debt asserted against him or her...."  Although the decision in 
Schaper pertained to an overpayment created under VA's loan 
guaranty program, the holding is clearly applicable to the 
instant matter.

Before addressing the creation/calculation of the debt, the 
Board notes that his claim for an effective date earlier than 
December 19, 1994 for pension benefits at the housebound rate 
has been denied in a separate decision.  

In deciding this case, the Board has made determinations as to 
the amount of improved pension benefits the veteran actually 
received and the amounts he should have received during the 
period at issue.  With respect to the amount of monthly 
pension benefits that he actually received, the Board has 
relied on the most recent accounting provided to him by the 
RO, that of November 1998.  Because that accounting, and last 
Supplemental Statement of the Case, that of January 1999, 
covered the period from July 1993 to February 1998, this 
decision of the Board will do likewise.  

With respect to calculations of the monthly pension amounts 
that the veteran should have received during the period at 
issue, the Board has relied on the regulations pertaining to 
computation of income and exclusions from income for improved 
pension purposes.  Improved pension is a benefit payable by 
the VA to veterans of a period of war because of disability.  
Basic entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension rate 
specified in 38 C.F.R. § 3.23 (1998).  38 U.S.C.A. § 1521 
(West 1991).  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 C.F.R. 
§ 3.271(1) (1998).  

Pursuant to 38 C.F.R. § 3.272(g)(1) unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met:  (i) They were or will be paid by a 
veteran or a spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; (ii) They were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.
countable income for pension purposes and to exclusions from 
should have received, decision contemporaneous with this 
appeal.  

Pursuant to 38 C.F.R. § 3.271(a)(2), irregular income means 
income which is received or anticipated during a 12-month 
annualization period, but which is received in unequal amounts 
or at irregular intervals.  The amount of irregular income for 
pension purposes is the amount received or anticipated during 
a 12-month annualization period following initial receipt of 
such income.  In this case, wages of the veteran's spouse's 
wages during the period at issue qualify as irregular income.  
All amounts calculated by the Board have been rounded to the 
nearest dollar.

The veteran generally contends that the overpayment of 
improved pension benefits was not properly created.  
Specifically, he has asserted that he is entitled to 
housebound benefits retroactive to his initial award of 
benefits (as discussed, the Board has determined that an 
earlier effective date for housebound benefits is not 
warranted).  He also asserts that his spouse's wages should 
not have been included in his countable income, or, in the 
alternative, that the RO did not properly annualize her wages.

The Board will now review the pertinent information of record 
pertaining to creation and calculation of the veteran's 
pension from July 1993 to February 1998.

The veteran was initially awarded pension benefits in November 
1994 payable from July 1, 1993.  He received social security 
benefits in the amount of $602.00 per month from July 1993 
through November 1993.  His spouse received social security 
benefits in the amount of $353.00 per month from July 1993 
through November 1993.  They had unreimbursed medical expenses 
in the amount of $3,596.00 for the year.  He should have 
received $135.00 improved pension per month from July 1993 
through November 1993.  According to the best evidence of 
record, which is the most recent November 1998 accounting 
provided by the RO, he actually received $163.00 per month 
from July 1, 1993 through November 1993.

In December 1993, the veteran received social security 
benefits in the amount of $617.00, and his spouse received 
$362.00.  As mentioned, for purposes of 1993 calculations, 
they had unreimbursed medical expenses in the amount of 
$3,596.00.  The veteran should have received $131.00 for the 
month of December 1993.  He actually received $133.00.

For the period of January 1, 1994 to November 31, 1994, the 
veteran received social security benefits in the amount of 
$617.00 per month and his spouse received $362.00 per month.  
They had unreimbursed medical expenses of $3,896.00 for the 
year of 1994.  He should have received $156.00 per month from 
January 1994 through November 1994.  He actually received 
$158.00 per month.

In December 1994, the veteran received social security 
benefits in the amount of $634.00, and his spouse received 
$372.00.  As mentioned, for purposes of 1994 calculations, 
they had unreimbursed medical expenses in the amount of 
$3,896.00.  He should have received $152.00 for the month of 
December 1994.  He actually received $154.00.

The veteran was granted housebound benefits effective December 
19, 1994.  Therefore, pursuant to the end-of-the-month rule 
provided by 38 C.F.R. § 3.660, the housebound rate was payable 
beginning in January 1995.  

For the period of January 1, 1995 to November 31, 1995, the 
veteran received social security benefits in the amount of 
$634.00 per month and his spouse received $376.00 per month.  
They had unreimbursed medical expenses of $4,268.00 for the 
year of 1995.  He should have received $328.00 from January 
1995 through November 1995.  He actually received $334.00 per 
month.

In December 1995, the veteran received social security 
benefits in the amount of $651.00, and his spouse received 
$386.00.  As mentioned, for purposes of 1995 calculations, 
they had unreimbursed medical expenses in the amount of 
$4,268.00  He should have received $327.00 for the month of 
December 1995.  He actually received $308.00.

The Board notes that, although the information provided by the 
Social Security Administration indicates that a recomputation 
was made in January 1995 and January 1996 based upon the 
veteran's spouse receiving wages, and a financial status 
report submitted in March 1997 reveals that the veteran's 
spouse worked from October 1995 to December 1995, there is no 
indication as to the exact amount of wages received during 
that time.  The Board has calculated the monthly rates in the 
veteran's favor, without consideration of additional 1994 or 
1995 income from his spouse's wages.

For the period of January 1, 1996 to November 31, 1996, the 
veteran received social security benefits in the amount of 
$651.00 per month and his spouse received $388.00 per month.  
The veteran's spouse earned $3,374.00 of irregular wages 
during 1996.  They had unreimbursed medical expenses of 
$4,644.00 for the year of 1996.  He should have received 
$75.00 per month from January 1996 through November 1996.  He 
actually received $58.00.

In December 1996, the veteran received social security 
benefits in the amount of $671.00, and his spouse received 
$399.00.  As mentioned, the veteran's spouse earned $3,373.50 
of irregular wages during 1996, and for purposes of 1996 
calculations, they had unreimbursed medical expenses in the 
amount of $4,644.00.  He should have received $74.00 for the 
month of December 1996.  He actually received $55.00.

For the period of January 1, 1997 to November 31, 1997, the 
veteran received social security benefits in the amount of 
$670.00 per month and his spouse received $404.00 per month.  
The veteran's spouse earned $1,667.00 of irregular wages 
during 1997.  They had unreimbursed medical expenses of 
$4,996.00 for the year of 1997.  He should have received 
$241.00 from January 1997 through November 1997.  He received 
$55.00 in January 1997 and $227.00 from February 1997 through 
November 1997.

In December 1997, the veteran received social security 
benefits in the amount of $684.00, and his spouse received 
$412.00.  As mentioned, the veteran's spouse earned $1,1667.00 
of irregular wages during 1997 and they had unreimbursed 
medical expenses in the amount of $4,996.00.  He should have 
received $241.00 for the month of December 1997.  He actually 
received $226.00.

For the period of January 1998 through February 1998, the 
veteran received social security benefits in the amount of 
$684.00 per month and his spouse received $414.00.  Using the 
medical expense amount from the previous year, they had 
unreimbursed medical expenses of $4,996.00 for the year of 
1998.  He should have received $378.00 from January 1998 
through February 1998.  He received $248.00.  

Based upon the most recent November 1998 accounting of 
amounts due and paid to the veteran for the period July 1993 
through February 1998, he was actually paid $10,562.00.  
Based on the analysis in the body of this decision, he was 
entitled to have received improved pension benefits in the 
amount of $11,156.00 for this period.  He is therefore 
entitled to retroactive pension benefits in the amount of 
$594. 00




	(CONTINUED ON NEXT PAGE)




ORDER

The veteran is entitled to retroactive benefits in the amount 
of $594.00 for the period of improved pension disability 
benefits calculated from July 1, 1993 through February 1998.


		
	NANCY I. PHILLIPS
                                    Member, Board of 
Veterans' Appeals


 

